Case 3:19-cv-01671-BR   Document 31-7   Filed 10/21/19   Page 1 of 3




                    EXHIBIT lG
        Case 3:19-cv-01671-BR        Document 31-7      Filed 10/21/19   Page 2 of 3


                                                                                       T PAfl EZA nE IPAI O I




Transmission Date:
11/07/2019
                             Instance Type & Transmission
Notification (Transmission) of Original sent to SWIFT (ACK)

Network Delivery Status       Network Ack

Priority/ Delivery            Normal

MESSAGE INPUT REFERENCE

                                           HEADER
SWIFT INPUT

SENDER:       PIRBGRAAXXX
              PIRAEUS BANK SA
              ATHENS GR

RECEIVER :    BKTRUS33XXX
              DEUTSCHE BANK TRUST COMPANY AMERICAS
              us
              NEWYORK,NY

                                             TEXT
20: Sender's Reference
F928TO93006 792

GPI Reference
2655801 a-3065-4e5e-b808-000e5ef85a00

23B: Bank Operation Code
CRED

32A: Val Dte /Curr/ lnterbnk Settld Amt
Date    : 11 July 2019
Currency :USD
Amount :49892, 15

33B: Currency/Instructed Amount
Amount : 50000,00
Currency :USD

50K: Ordering Customer-Name & Address
         Case 3:19-cv-01671-BR               Document 31-7            Filed 10/21/19         Page 3 of 3

DST ENERGY TRANSPORTATION SA
THESSALONIKI
KOUDOURIOTOU

57A: Account With Institution
ABNANL2AXXX
ABN AMRO BANK N.V.
NL
AMSTERDAM

59: Beneficiary Customer-Name & Address
/NL90ABNA0248777750 24VISION CHARTERING SOLUTIONS DMCC

70: Payment Details
AMIS INEGRITY DRYBULK HS11 AND 12
APPROVED TRANSACTION (GREEK
GOVERNMENT GAZETTE A/84/18.07.2015)

71 A: Sender Charges
107,85
USO

71 A: Details of Charges
BEN


                                   Huspounvio Ev17µepwo17c;: l l /07 /2019 15:54:49

  T17AE(j)WVO enucoivcovtcc 18 28 38 (Xpewo17 we; KA.~017 npoc 0109gp6 ~ ava>..6ywc; Tl7<; nµo>..oy10K~<; noArnK~<; mu
            T17Am1Ko1vwv10Kou nap6xou nou xpnoiponotetre) ~ +30 210 32 88000 (nno To t~WTtptK6) 24x7
